DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.





Claims 1 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 9, 12, and 13 of copending Application No. 16/869,120 in view of  Li (US PG Pub. No. 2018/0073158). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the product of the copending claims is explicitly recited to include or inherently has each feature of instant claims 1, 6, and 7 with the exception of the copending application not claiming the recited pit diameter range.  However, the copending claims do require that the surface of the claimed product have light-absorbing features including peaks and valleys, that it demonstrates an L* value of less than 10, and that it is capable of absorbing visible light (claims 3, 5, and 7). Li further teaches that a light-absorbing surface should include peaks, valleys between the peaks, and distances between the peaks (i.e. pit diameters) of less than 30 µm or even less than 1 µm, which achieve an even darker appearance (par. 49).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the distances between the peaks, which correspond to the recited diameters of the pits, in the copending application to be smaller than 30 µm or even smaller than 1 µm in order to achieve a darker appearance, including as dark of an appearance as possible. The instantly claimed pit diameter range is obvious in view of Li. See MPEP 2144.05. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wade (US Pat. No. 4,111,762), as evidenced by and/or obvious in view of Pompea (US Pat. No. 4,589,972), and, optionally, in view of Li (US PG Pub. No. 2018/0073158). 
Regarding claims 1, 3, 5, and 7, Wade teaches an anodized part comprising a metal substrate and, overlaying and formed from the metal substrate, an anodized layer comprising an external surface defining randomly-distributed, light-absorbing features being defined by peaks and pits, pore walls that define multiple pores, and dye (i.e. soluble "dye pigments" "color particles") infused within the pores (Abstract; col. 2, ln. 11-24;col. 7, ln. 48-col. 8, ln. 25; col. 8, ln. 43-col. 9, ln. 7; Figs. 5A, 5B).  It is noted that Applicant's specification states that the "color particles" may be soluble pigments from a dye (Applicant's published application, par. 31, 44). As such, the colorant disposed in the pores of the prior art product qualify as "dye pigments" and "color particles".  
The teachings of Wade may be considered to differ from the current invention in that the diameters of the pits and clearance distances (i.e. depths) on the surface of his product are not disclosed. However, Pompea teaches that Wade's surface has spire-like features (i.e. "peaks") that are from about 0.5 to 20 µm wide and features mostly having depths (i.e. "clearance distances") and widths of 10 µm or less (col. 7, ln. 13-19).  As shown in Wade's Figure 5A, the peaks ("P") have varied heights and the pits ("V") between the peaks are on the same order of size or smaller than the peaks (Fig. 5A).  Therefore, as evidenced by Pompea, Wade's peaks have varied heights,  the "clearance distances" and "pits" in Wade's product meet the claimed size requirements, and it is more likely than not that at least some of the pits on Wade's surface have diameters of less than 2 µm as well as meet the other claim requirements regarding peaks and pits.  Pompea also teaches that features in this size range produce good absorption in the ultraviolet and visible range (col. 18-20).  As such, it would have been obvious to one of ordinary skill in the art to configure the pits in Wade's product to have a width (i.e. diameter) of less than 10 µm and to configure the structure to have clearance distances of than in less 10 µm order to achieve good ultraviolet and visible light absorption.  The instantly claimed pit diameter and clearance ranges are obvious in view of Pompea. See MPEP 2144.05.
Li further teaches that a light-absorbing surface should include peaks, valleys between the peaks, and distances between the peaks (i.e. pit diameters) of less than 30 µm or even less than 1 µm, which achieve an even darker appearance (par. 49).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the distances between the peaks, which correspond to the recited diameters of the pits, on Wade's surface to be smaller than 30 µm or even smaller than 1 µm in order to achieve a darker appearance, including as dark of an appearance as possible.  The instantly claimed pit diameter range is rendered obvious by Li.  See MPEP 2144.05. 
The teachings of Wade may be considered to differ from the current invention in that its L* value in the CIE color space is not disclosed.  However, Wade does teach that the layer is intended to be extremely light-absorbent and black in color, and can be used in a decorative capacity (Abstract; col. 10, ln. 40-46; col. 14, ln. 13-24).  As such, it would have been obvious to one of ordinary skill in the art to configure Wade's coating to be as dark and black as possible, including configuring the layer to demonstrate an L* of less than 10, because Wade teaches that the coating is intended to be extremely light absorbent and black, and in order to achieve a desired decorative effect.  See MPEP 2144.04. 

Regarding claim 2, Figure 5A is an image of surface of Wade's anodized layer with 500X magnification (col. 5, ln. 36-38).  The image shows peaks (P) and valleys (V), some of which might be considered "scallops" and some of which have diameters of 3 µm or greater (Fig. 5A).

Regarding claim 8, the teachings of Wade differ from the current invention in that the gloss level of his coating is not disclosed.  However, Wade does teach that the coating is intended to be extremely light-absorbing, have a matte finish, and demonstrate extremely low light reflectance (Abs.; col. 7, 63-65; col. 10, ln. 40-65; col. 12, ln. 42-44).  As noted above, Wade also teaches using the coating for decorative purposes.  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Wade's coating to be as light-absorbent, matte, and low-reflectance as possible, including configuring the coating to demonstrate as low of a gloss (at any angle) as possible or desired because Wade teaches that the coating is intended to be extremely light-absorbing, have a matte finish, and demonstrate extremely low light reflectance, and in order to achieve a desired decorative effect.  See MPEP 2144.04. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wade, as evidenced by and/or in view of Pompea, and, optionally, in view of Li, as applied to claim 1 above, and further in view of Rhopoint (Rhopoint Instruments, "What is a gloss unit?", 2014, p. 1).  
Regarding claim 8, the teachings of Wade differ from the current invention in that the gloss level of his coating is not disclosed.  However, Wade does teach that the coating is intended to be extremely light-absorbing, have a matte finish, and demonstrate extremely low light reflectance (Abs.; col. 7, 63-65; col. 10, ln. 40-65; col. 12, ln. 42-44).  Rhopoint further teaches that gloss units are used to describe the reflective nature of a surface, with high values indicating a very reflective/glossy appearance and a gloss value of 0 indicating a perfectly matte appearance (p. 1).  As such, it would have been obvious to one of ordinary skill in the art to configure Wade's coating to demonstrate as few gloss units (at any angle) as possible or desired, including configuring the coating to demonstrate as few as 0 gloss units because Wade teaches that the coating should be matte in appearance and Rhopoint teaches that matte surfaces demonstrate very low, including 0, gloss units, and in order to achieve a desired decorative effect.  See MPEP 2144.04.



Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pompea (US Pat. No. 4,589,972), as evidenced by Wade, and, optionally, in view of Li. 	
Regarding claims 1, 3, and 7, Pompea teaches an anodized part that is an improvement on Wade's design discussed above (col. 1, ln. 65-col. 2, ln. 2; col. 3, ln. 54-58).  Pompea's anodized part comprises a metal substrate and, overlaying and formed from the metal substrate, an anodized layer comprising an external surface defining randomly-distributed, light-absorbing features defined by peaks and pits (col. 3, ln. 59-62; col. 4, ln. 18-32; col. 5, ln. 21-22; col. 5, ln. 38-60; col. 6, ln. 57-65; col. 7, ln. 4-12).  In addition to the randomly-distributed, light absorbing peaks and pits, Pompea teaches that the surface is fashioned to also include larger features (i.e. "major surface modification") that further enhance its light-absorbing abilities (col. 6, ln. 46-64), which will be discussed in further rejections below.  
Although Pompea does not explicitly teach the width of the pits in his roughened surface structure, which might be considered a difference from the current invention, Pompea teaches that his product demonstrates the spire-like surface features (i.e. "peaks and pits") of Wade, which include the spires having widths in the range of 0.5 to 20 µm as well as features mostly having depths (i.e. up to "clearance distances") and widths (i.e. corresponding to pit diameters) of 10 µm or less (col. 7, ln. 13-30).  As shown in Fig. 2, the spires are separated by gaps, i.e. "pits", that are on the same order or smaller in size than the spires (Fig. 2). Figure 2 also appears to show at least some pits that are substantially smaller, i.e. including less than 2 µm, than the peaks (Fig. 2).    Therefore, as evidenced by Wade and apparently shown by Pompea, it is more likely than not that Pompea's surface includes pits with diameters and "clearance distances" meeting or rendering obvious the claim requirements.  See MPEP 2144.05.  Additionally, it would have been obvious to one of ordinary skill in the art to configure the surface of Pompea's anodized layer to include pits that are comparable or smaller in size (i.e. "diameter") to the spires, i.e. in or below the range of 0.5 to 20 microns, because Pompea demonstrates that such a size range is appropriate.  The instantly claimed clearance distance and pit diameters are obvious in view of Pompea. See MPEP 2144.05.  Pompea also teaches that features in the taught size range produce good absorption in the ultraviolet and visible range (col. 18-20).  As such, it would have been obvious to one of ordinary skill in the art to configure the pits in Pompea's product to have a width (i.e. diameter) of less than 10 µm and to configure the structure to have clearance distances of than in less 10 µm order to achieve good ultraviolet and visible light absorption.  The instantly claimed pit diameter range is obvious in view of Pompea.  See MPEP 2144.05. 
Li further teaches that a light-absorbing surface should include peaks, valleys between the peaks, and distances between the peaks (i.e. pit diameters) of less than 30 µm or even less than 1 µm, which achieve an even darker appearance (par. 49).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the distances between the peaks, which correspond to the recited diameters of the pits, on Pompea's surface to be smaller than 30 µm or even smaller than 1 µm in order to achieve a darker appearance, including as dark of an appearance as possible.  The instantly claimed pit diameter range is anticipated or rendered obvious by Li.  See MPEP 2144.05. 
Pompea teaches that his product is anodized and dyed by substantially the same method as Wade (Pompea, col. 1, ln. 54-col. 2, ln. 2; col. 3, ln. 54-58; col. 5, ln. 4-60; Wade, col. 7, ln. 19-47; col. 8, ln. 5-24).  As evidenced by Wade, who teaches that the anodizing process creates a columnar oxide layer including longitudinally-extending faults (i.e. "pore walls") and columnar-shaped nodules (i.e. "pore walls"), which define multiple pores, and dye (i.e. soluble "dye pigments" "color particles") infused within the pores, Pompea's anodized layer includes pore walls that define pores, which contain dye.  It is noted that Applicant's specification states that the "color particles" may be soluble pigments from a dye (Applicant's published application, par. 31, 44). As such, the colorant disposed in the pores of the prior art product qualify as "dye pigments" and "color particles".  
The teachings of Pompea may be considered to differ from the current invention in that its L* value in the CIE color space is not disclosed.  However, Pompea does teach that the coating layer is intended to be optically black, to demonstrate extremely low specular and diffuse reflection, and to demonstrate improved light absorption (Abs.; col. 1, ln. 8-13).  As such, it would have been obvious to one of ordinary skill in the art to configure Pompea's coating to be as black as possible, including configuring the layer to demonstrate an L* of less than 10, because Pompea teaches that the coating is intended to be extremely light-absorbent and optically black.  

Regarding claim 2, Pompea's anodized layer has scallops with widths of at least 100 µm (col. 6, ln. 48-54).   

Regarding claim 5, the teachings of Pompea may be considered to differ from the current invention in that his peaks are not explicitly taught to vary in height.  However, the micrograph in Figure 2 appears to show spires/peaks of varying heights and the peaks in Figure 12 are not entirely uniform in height (Figs. 2, 12).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the peaks in Pompea's coating to have varying heights because Pompea micrograph appears to depict varying peak heights and his diagram demonstrates that peaks of varying heights are appropriate for his product.  Also, given that the peaks are made by blasting/etching processes, which are not perfectly controlled and do not produce perfectly reproducible microstructures, it is more likely than not that the peaks on Pompea's structure vary in height to at least some degree.   

Regarding claim 8, the teachings of Pompea differ from the current invention in that the gloss level of his coating is not disclosed.  However, Pompea does teach that his coating is intended to demonstrate extremely low specular and diffuse reflectance, and demonstrates reductions in reflectance in comparison to other prior art coatings, which Pompea presents as an advantage of his coating (col. 1, ln. 8-12; col. 9, ln. 8-54). Accordingly, it would have been obvious to one of ordinary skill in the art to configure Pompea's coating to be as light-absorbent, matte, and low-reflectance as possible, including configuring the coating to demonstrate as low of a gloss (at any angle) as possible because Pompea teaches that the coating is desired/intended to be extremely light-absorbing and to demonstrate extremely low light reflectance. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pompea, as applied to claim 1 above, and further in view of Rhopoint. 
Regarding claim 8, the teachings of Pompea differ from the current invention in that the gloss level of his coating is not disclosed.  However, Pompea does teach that his coating is intended to demonstrate extremely low specular and diffuse reflectance, and demonstrates reductions in reflectance in comparison to other prior art coatings, which Pompea presents as an advantage of his coating (col. 1, ln. 8-12; col. 9, ln. 8-54).  Rhopoint further teaches that gloss units are used to describe the reflective nature of a surface, with high values indicating a very reflective/gloss appearance and a gloss value of 0 indicating a perfectly matte appearance (p. 1).  As such, it would have been obvious to one of ordinary skill in the art to configure Pompea's coating to demonstrate as few gloss units as possible (at any angle), including configuring the coating to demonstrate as few as 0 gloss units because Pompea teaches that the coating should demonstrate extremely low specular and diffuse reflectance and Rhopoint teaches that lower gloss unit values, including 0, indicate lower levels of reflectance. 

Response to Arguments
Applicant's arguments filed June 14, 2022 have been fully considered but they are not persuasive. 
Applicant has argued that the double patenting rejections that were made previously are overcome because claim 1 allegedly recites "a seal defining the external surface and one or more of the light features".  However, claim 1 does not include this limitation. 
Applicant has further argued that the claimed invention is distinguished over Wade and Pompea because neither discloses the recited pit diameter range. Regarding Pompea, Applicant has further argued it is unclear what is meant by "similar" in size in the context of the rejections. However, as discussed above, Pompea teaches that his and Wade's surfaces have features rendering obvious the claimed size range.  Additionally, one of ordinary skill in art would understand that the meaning of "similar" in size is in the context of the image shown in Pompea's Figure 2. The figure has a scale that indicates what distance in the image corresponds to 30 µm on the surface.  Essentially all of the spires (i.e. "peaks") shown in the figure are smaller than the indicated 30 µm.  The pits between the spires range from about the same (i.e. "similar") size as the spires to smaller along one or more dimensions than the spires.  Some of the pits (i.e. dark spots) are even much smaller than the peaks.  As such, although the rejections do not attach a precise range to "similar in size", one of ordinary skill in the art would understand that the features of Wade and Pompea meet or render obvious the dimensions of the claims. Furthermore, each of Pompea and Li teaches making surfaces with features in the recited ranges in order to achieve improved light absorption and/or a darker color.  Therefore, the prior art motivates creating a surface with features, including peaks and pits, of the recited size ranges.  


Applicant has further argued that Pompea does not render obvious configuring a surface to have features in the recited size range because Pompea's spires are allegedly orders of magnitude different from the peaks of Wade and because there allegedly is no indication that the two surfaces have the same peak to pit ratio.  Applicant has also argued that Pompea's disclosure of the larger features is a teaching away from Wade's feature sizes and relative sizes.  However, Applicant appears to have mischaracterized Pompea's larger, "major surface modifications" as being a replacement for the smaller features disclosed by Wade.  Pompea explicitly states that his surface includes the major surface modifications "while still preserving the spire-like surface features found to be so desirable in the process of US Pat. No. 4,111,762" (col. 7, ln. 27-30) and that Wade's process "produces regularly-sized, spire-like, surface roughness features which are from about 0.5 microns to a maximum of 20 microns wide and up to a maximum of 15 microns in depth with the most being about 10 microns or less in depth or width", which Pompea teaches "produce good absorption in the ultraviolet and visible range" (col. 7, ln. 13-19) (note: US Pat. No. 4,111,762 is Wade's disclosure).  As such, Pompea's inclusion of larger surface features in addition to the smaller features clearly does not exclude the presence of the smaller features meeting or rendering obvious the claim limitations. Both his positive teachings of the smaller features being present, which is an indication that his surface includes the peak/pit ratios of Wade, and his teachings of their benefits (i.e. good UV and visible light absorption) cannot reasonably be construed as a teaching away from fashioning a surface to have the smaller features because it does not criticize, discredit, or otherwise discourage producing such a surface. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784